DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/763,556, filed on 27 March 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 July 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-10, 12-13, 18-19, 22, 25, 28, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,119,183 to O’Donoghue et al. (“O’Donoghue”) in view of US 2016/0237573 to Nardi et al. (“Nardi”).
	With regard to Claims 1-3 and 7, O’Donoghue teaches a method of treating a metal surface wherein the surface is simultaneously bombarded with a mixture of abrasive particles and dopant particles thereby depositing the dopant material in and on the surface as a coating (see Abstract; FIG. 1; Col. 4, Lns. 56-67).  According to O’Donoghue, operating parameters, including pressure of the jet providing abrasive material, are result-effective as regards impact energy and thus the resulting treatment and are recognized as such by those of ordinary skill in the art (see Col. 13, Lns. 18-61; Col. 15, Lns. 34-38); however the reference does not expressly teach the claimed velocities.  To the extent that the claimed velocities are not implicit in the disclosure of O’Donoghue and/or otherwise achievable throughout the course of routine experimentation and optimization, Nardi is similarly directed to treatment of surfaces via joint application of peening media and a coating material, and teaches employing velocities of up to 275 m/s (see Abstract; FIGs. 2-4; ¶ [0030]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have employed particle velocities within the claimed range in the method of O’Donoghue, as taught by Nardi, with a reasonable expectation of success.
	With regard to Claim 4, O’Donoghue teaches conducting operations at ambient temperature (see Col. 16, Ln. 55).
	With regard to Claim 5, O'Donoghue teaches silica, alumina, zirconia, barium titanate, etc. as abrasive particles (see Col. 13, Lns. 40-47; Tables 3, 7).
	With regard to Claim 6, O’Donoghue teaches directly chemically bonding dopant to the target surface (see Col. 8, Lns. 9-22).
	With regard to Claims 8-10, O'Donoghue teaches abrasives with hardness within the claimed range (see Col. 15, Lns. 15-33; Examples).
	With regard to Claims 12-13, 18, and 28, O'Donoghue teaches polymer dopants and abrasives with particles sizes within the claimed ranges (see Col. 5, Lns. 7-10; Col. 9, Lns. 54-62; Col. 13, Lns. 31-39).
	With regard to Claims 19 and 25, O'Donoghue teaches the claimed ratio of abrasive and dopant particles (see Col. 15, Lns. 17-22).
	With regard to Claim 22, O'Donoghue teaches non-polymeric dopants and abrasive particles sizes within the claimed range (see Col. 5, Lns. 7-10; Col. 8, Lns. 60-67;  Col. 13, Lns. 31-39).
	With regard to Claim 30, O'Donoghue teaches impregnation of material as claimed (see Col. 4, Lns. 65-67).
	With regard to Claims 31-32, O'Donoghue teaches applying additional coating layers as claimed via repeated treatments (see Col. 16, Lns. 1-10).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715